DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2006/0290722 (“Kitagawa”).
Claim 13
Kitagawa discloses a cartridge detachably mountable to a printing apparatus, the printing apparatus including: an apparatus side terminal unit having an apparatus side terminal group provided with a contact point on a surface tilted in a direction including a +Y axis direction component and a -Z axis direction component (Fig. 15A, paragraph [0062]), a first positioning portion provided in a +X axis direction side of the surface, and a second positioning portion provided in a -X axis direction side of the surface (Fig. 15A, connection points 107 and 104c), the apparatus side terminal unit being movable in a X axis direction and a Z axis direction (Figs. 16A and 16B, movement onto and along carriage), wherein a X axis, a Y axis, and a Z axis are orthogonally spaced axes of orientation of the printing apparatus (Fig. 16B), the cartridge 

Claim 14
Kitagawa discloses the cartridge according to claim 13, wherein each of the guiding portions of the first restriction portion and the second restriction portion includes a +Z axis direction side contact surface which is configured to contact a +Z axis direction end portion of a respective one of the first positioning portion and the second positioning portion in the mounted state (Fig. 6A).  

Claim 15
Kitagawa discloses the cartridge according to claim 14, wherein each of the guiding portions of the first restriction portion and the second restriction portion includes a -Z axis direction side contact surface which is configured to contact a -Z axis direction end portion of the respective one of the first positioning portion and the second positioning portion in the mounted state (Fig. 6A).   

Claim 16
Kitagawa discloses the cartridge according to claim 13, wherein each of the guiding portions of the first restriction portion and the second restriction portion includes a +Y axis direction side contact surface which is configured to contact a +Y axis direction end portion of a respective one of the first positioning portion and the second positioning portion in the mounted state (Figs. 6A and 14).  

Claim 17
Kitagawa discloses the cartridge according to claim 13, wherein each of the guiding portions of the first restriction portion and the second restriction portion includes: an entrance 

Claim 18
Kitagawa discloses the cartridge according to claim 15, wherein the opening is closer to the -Y axis direction side than the cartridge side terminal group (Fig. 6A).  

Claim 19
Kitagawa discloses the cartridge according to claim 15, wherein the opening is positioned such that the opening receives at least a portion of a respective one of the first and second positioning portions before the cartridge side terminal group contacts the apparatus side terminal (Figs. 15A-15C).  

Claim 20
Kitagawa discloses the cartridge according to claim 15, wherein the opening is closer to the -Y axis direction side than a contact portion in the cartridge side terminal group which is configured to contact the apparatus side terminal group (Fig. 6A).  

Claim 21
Kitagawa discloses the cartridge according to claim 13, wherein the terminal connection portion includes a first side wall provided in a +X axis direction from the tilted surface and a second side wall provided in a -X axis direction from the tilted surface,-5- 4826-9136-0949.1Atty. Dkt. No. 112898-0251the guiding portion of the first restriction portion comprises a groove recessed in the +X axis direction from the first side wall, the guiding portion of the second restriction portion comprises a groove recessed in the -X axis direction from the second side wall (Fig. 6A).   

Claim 22
Kitagawa discloses the cartridge according to claim 13, wherein the terminal connection portion includes a first side wall provided in a +X axis direction from the tilted surface and a second side wall provided in a -X axis direction from the tilted surface, the guiding portion of the first restriction portion comprises a convex portion that protrudes in the -X axis direction from the first side wall, and the guiding portion of the second restriction portion comprises a convex portion that protrudes in the +X axis direction from the second side wall  (Fig. 6A).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853